Citation Nr: 1539993	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-31 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease (COPD), claimed as due to exposure to environmental hazards of asbestos and lead paint.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran who is the appellant served on active duty from July 1965 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.  


FINDING OF FACT

Competent and credible evidence shows that the Veteran has COPD that has been related medically to exposure to asbestos and lead paint during service. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, service connection for COPD, as due to exposure to asbestos and lead paint, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the claim of service connection for a respiratory disease is favorable to the Veteran, no further action is required to comply with the VCAA. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims. However, guidance is provided in VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate), are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

The Court in Dyment v. West, 13 Vet. App. 141, 145(1999), found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (2)(d).  These factors must be considered and addressed by the Board.  VAOPGCPREC 4-2000.

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran seeks service connection for a respiratory disorder to include COPD, which he claims is attributable to exposure to asbestos and lead paint while he served on board ships during his period of service in the Navy.  At hearings before RO personnel in September 2012 and before the undersigned in July 2015, he testified his military duties involved serving as a cook (until he injured his right hand index finger, for which he is now service-connected), a "loader," and a deck hand.  As a loader, he said he worked in 8-inch gun turrets and observed asbestos "dust" during live firings.  As a deck hand, he said he scraped lead paint off metal and re-painted it (he spoke of one occasion where he and others were working in an enclosed space and became overwhelmed by chemical exposures).  He also noted that after service he worked in a printing plant, in carpentry, and odd jobs such as painting.   

The service personnel records show that the Veteran served on active duty in the Navy from July 1965 to May 1969 and had duties aboard four different ships (USS Wainwright, USS Courtney, USS John Willis, and the USS Newport News, in that order).  Moreover, for the period of December 1968 to April 1969, he served in waters off the coast of the Republic of Vietnam in a Naval gunfire support ship.  Although his DD 214 indicates a military occupational specialty of culinary specialist, other service department records on file indicate his Navy rate as seaman apprentice followed by seaman.  His service treatment records are silent for any complaints, findings, treatment, or diagnosis relating to a respiratory disorder.  On his separation physical examination in May 1969, his lungs were evaluated as normal and a chest X-ray was negative.  Thus, on the basis of the service treatment records alone, a respiratory disorder is not shown to have had onset during service.  

After service, private and VA medical evidence shows that many years after service discharge (and no earlier than 2002), the Veteran was seen for respiratory difficulties and diagnosed with COPD.  There is no continuity of symptomatology after service to support the Veteran's claim.  38 C.F.R. § 3.303(b).  In any case, the Veteran is not claiming to have had respiratory difficulties for many years after service.  

The post-service medical evidence includes a private opinion and a VA examiner's opinion which both address the question of whether service connection for a respiratory disorder, diagnosed as COPD, may be granted on the basis that although the disability was first diagnosed after service, it is shown to be related to service, pursuant to 38 C.F.R. § 3.303(d) (direct service connection).  The Veteran's private physician, Dr. Miller, who has treated the Veteran for COPD, furnished a statement in September 2013 to the effect that the COPD was from asbestos exposure in 1966 and throughout the Veteran's Vietnam wartime service.  He did not provide an explanation of rationale for his opinion.  Then, in May 2014, the Veteran underwent a VA examination, whereon the examiner reviewed the Veteran's medical history, to include the onset of respiratory difficulties in 2009-2010, chest X-ray findings in August 2011 that were consistent with underlying emphysema, and his smoking history (which did not encompass the last 12 years).  Following examination, he concluded that the cause of the Veteran's currently diagnosed COPD was multi-factorial, but found that it was at least as likely as not related to his reported exposures to asbestos and lead paint in service.  This opinion was based on a review of the claims file and contained an explanation of rationale.  There are no other medical opinions of record to the contrary relating to the etiologic question. 

Thus, in view of the foregoing, there is satisfactory proof that the Veteran's currently diagnosed COPD is etiologically related to service via the claimed exposure to asbestos and lead paint therein.  In other words, there is competent evidence of a current disability and of a medical nexus linking the current disability to service.  What remains to be determined in this case is whether the Veteran was in fact exposed to the environmental hazards of asbestos and lead paint, as he claims.  It is this basis upon which the RO denied his claim, finding in March 2015 that despite the favorable medical nexus opinion there was no sufficient evidence to corroborate the exposures to asbestos or lead paint.  

After careful consideration, it is the judgment of the Board that the evidence is at least in equipoise that the Veteran was exposed to asbestos and lead paint during the course of his shipboard duties during service.  The Board is cognizant of the fact that the Veteran's listed military occupational specialties (culinary specialist, seaman) do not, on its face, indicate exposure to the claimed environmental hazards, but it is persuaded by the Veteran's sworn testimony explaining his shipboard duties during service, which it finds to be credible.  It is plausible, for example, that serving as a seaman would involve such maintenance work as scraping old paint from the ship and re-painting it as a deck hand.  The Board is also aware that the Veteran testified as to the jobs he held after service that may have exposed him to asbestos and/or lead paint (i.e., carpentry, painting), and that he had a long history of smoking.  The VA examiner took into account the Veteran's history, particularly his smoking history, but still concluded that the Veteran's COPD was related - at least in part, as the cause of the condition was multi-factorial - to the environmental hazards in service.  He found that it was "impossible to determine which offending respiratory agent is most responsible for his current condition."  

Extending the benefit of the doubt to this claim, the Board concludes that Veteran's current COPD is related to his exposure to environmental hazards during service of asbestos and lead paint, and that his claim of service connection is warranted.


ORDER

Service connection for COPD is granted.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


